Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, page 1, line 20, “vertical trust” is changed to --vertical thrust--.
Claim 1, page 2, lines 17-22, “wherein the first propulsion system is configured to rotate its thrust at least ninety degrees around an axle while positioned within the cavity, the axle extending along the lateral axis of the vehicle, wherein a rotation of the first propulsion system is contained below the upper surface of the body, and the rotation of the first propulsion system extends beneath a second opening positioned on the lower surface of the body” is changed to --wherein the second propulsion system is configured to rotate its thrust at least ninety degrees around an axle while positioned within the cavity, the axle extending along the lateral axis of the vehicle, wherein a rotation of the 
Claim 5, line 1, “The vehicle of claim 4” is changed to --The vehicle of claim 1--.
Claim 6, lines 1-2, “wherein the second flow path includes a second opening positioned on the lower surface of the body” is changed to --wherein the second flow path includes the second opening positioned on the lower surface of the body--. 
Claim 11, page 1, line 19, “vertical trust” is changed to --vertical thrust--.
Claim 11, page 2, lines 9-14, “wherein the first propulsion system is configured to rotate its thrust at least ninety degrees around an axle while positioned within the cavity, the axle extending along the lateral axis of the vehicle, wherein a rotation of the first propulsion system is contained below the upper surface of the body, and the rotation of the first propulsion system extends beneath a second opening positioned on the lower surface of the body” is changed to --wherein the second propulsion system is configured to rotate its thrust at least ninety degrees around an axle while positioned within the cavity, the axle extending along the lateral axis of the vehicle, wherein a rotation of the second propulsion system is contained below the upper surface of the body, and the rotation of the second propulsion system extends beneath a second opening positioned on the lower surface of the body--.
Claim 16, lines 1-2, “wherein the second flow path includes a second opening positioned on the lower surface of the body” is changed to --wherein the second flow path includes the second opening positioned on the lower surface of the body--. 
Claim 18, line 1, “The method of claim 12” is changed to --The method of claim 11--.


Reasons for Allowance
Claims 1, 3, 5-6, 8-11, 15-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a vehicle capable of a vertical takeoff and a vertical landing or a method of operating such a vehicle comprising a body with a front end and a back end, the front end having a first angled surface and a second angled surface, first and second air flow paths extending through the body from an upper surface of the body to a lower surface of the body, first and second propulsion systems positioned along the first and second air flow paths respectively, first and second sets of slots positioned through the upper surface of the body configured to control air flowing through the first and second air flow paths respectively, the first set of slots being positioned at an upward angle and extending across the first angled surface and portions of the second angled surface, wherein a directionality of each of the first sets of slots corresponds to the first angled surface and the second angled surface and is configured to control vertical flow of exhaust air and vertical thrust when the first propulsion system in in a first mode and a horizontal exhaust air flow for horizontal thrust when the first propulsion system is in a second mode, wherein the first and second propulsion systems are configured to rotate its thrust at least ninety degrees around axles within the cavity, the axles extending along the lateral axis of the vehicle, wherein a rotation of the second propulsion system is contained below the upper surface of the body, and the rotation of the second propulsion system extends beneath a second opening positioned on the lower surface of the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642